J. A03006/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                  v.                       :
                                           :
MARK P. WILLIAMS,                          :
                                           :
                        Appellant          :     No. 2798 EDA 2014

        Appeal from the Judgment of Sentence September 12, 2014
           In the Court of Common Pleas of Philadelphia County
            Criminal Division No(s).: CP-51-CR-0005669-2013

BEFORE: GANTMAN, P.J., MUNDY, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                              FILED MARCH 11, 2016

      Appellant, Mark P. Williams, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for Unlawful Contact with Minor, Institutional Sexual Assault,

Endangering Welfare of Children (EWOC), and Corruption of Minors. 1 After

careful review, we affirm on the basis of the trial court’s opinion.

      The trial court stated the relevant facts as follows:

      Appellant, Mark Williams, was 56 years old and employed as the
      Dean of students at Northeast High School in Philadelphia, PA on
      January 21, 2013, the date of the incident. Appellant first met
      the [17-year-old] victim, LRM, in early December of 2012 when
      she transferred to Northeast High from South Philadelphia High
      School after moving in with her adopted mother. The transition
      was difficult for LRM who got into trouble for uniform violations
      and acting up in class. When LRM got into trouble, she would be

1
 18 Pa.C.S. § 6318, 18 Pa.C.S. § 3124.2, 18 Pa.C.S. § 4304, and 18 Pa.C.S.
§ 6301, respectively.
J. A03006/16


     sent to Appellant’s office for these disciplinary issues. By the
     end of December, LRM was spending most mornings in
     Appellant’s office talking with him about personal matters. In
     the beginning of January, Appellant asked the victim for her
     phone number. LRM stated that she gave Appellant her number
     because she felt that they were in a relationship. She also sent
     him a photo of herself at his request. Appellant and LRM then
     started regularly communicating, texting and having phone
     conversations with each other. Phone records showed numerous
     calls and texts between the two that month. They spoke to each
     other at night and on weekends as well as during the daytime.
     Phone records showed one phone conversation lasting
     approximately 45 minutes and another 86 minutes in duration.
     The mornings the victim would spend in Appellant’s office now
     extended to 5th period, and the two even set up a date with
     each other. Appellant told the victim she was beautiful without
     her Muslim veil on her face.

     On January 21, 2013, Martin Luther King Day, LRM told her
     mother, Larhonda Rines, that she was going out with friends.
     When she did not return her mother called and texted her
     numerous times but got no response. LRM had gone to a party
     the night before in West Philadelphia and called Appellant that
     morning to pick her up. Appellant picked her up and drove her
     back to his house in West Chester, arriving there at
     approximately 12:30 p.m. Appellant then gave her a tour of his
     residence[,] which ended in his bedroom where he asked if he
     could rub her feet. Appellant then engaged in consensual sexual
     intercourse with LRM, after which she took a shower in the
     master bathroom. Appellant then took LRM to a nearby Outback
     for dinner, during which they planned their next date. Appellant
     then drove LRM back to West Philadelphia.

     Larhonda Rines turned off LRM’s cell phone that day after she
     failed to return home and failed to answer any calls or texts.
     LRM then borrowed her [30-year-old] sister’s cell phone that
     night to call Appellant. Appellant called back and identified
     himself to LRM’s sister, Kenyetta Parham, as an employee of
     Northeast High. LRM told Kenyetta the call was for her and took
     the phone. Kenyetta said the conversation sounded like LRM
     was talking to a boyfriend.      Sensing the interaction was
     inappropriate, Kenyetta alerted Larhonda Rines about the
     situation. LRM then told Kenyetta that Appellant had taken her
     to his house where they had sex. Larhonda Rines testified that


                                  -2-
J. A03006/16


      LRM also told her that she and Appellant had engaged in sexual
      relations at this house when she went to visit LRM in juvenile
      detention.

      Appellant took the stand in his own defense denying any sexual
      or otherwise inappropriate relations with the victim. He gave
      different accounts of certain events that the victim described.
      Appellant also presented a number of character witnesses at
      trial.

Trial Court Opinion, filed 4/29/15, at 2-4 (citations omitted).

      On June 9, 2014, a jury found Appellant guilty of all charges.         On

September 12, 2014, the trial court sentenced Appellant to one and one-half

to three years’ incarceration, followed by four years’ probation. 2 Appellant

filed a post-sentence motion on September 19, 2014, which the trial court

denied on September 23, 2014. Appellant filed a timely Notice of Appeal on

September 25, 2014.       Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant raised five issues on appeal:

      1. Were the verdicts for [Unlawful Contact with Minor,
      Institutional Sexual Assault, EWOC, and Corruption of Minors]
      against the weight of the evidence?

      2. Were the verdicts for the crimes listed in the first question not
      supported by sufficient evidence?



2
  The trial court sentenced Appellant to concurrent terms of one to two
years’ imprisonment, followed by four years’ probation for Unlawful Contact
with Minor and Institutional Sexual Assault. The trial court imposed a
consecutive term of 6 to 12 months’ imprisonment for EWOC, followed by
four years’ probation, as well as a concurrent term of four years’ probation
for Corruption of Minors.



                                     -3-
J. A03006/16


      3. Did Judge Anhalt err in not allowing [Appellant] through his
      attorney to question the victim on her open case of arson, but
      only to refer to it as a serious felony? Did this limitation prevent
      [Appellant] from fully exploring the bias of the witness and the
      fact this open case might affect her testimony and thereby deny
      [Appellant] his right to due process and a fair trial?

      4. Did Judge Anhalt err by inappropriately interjecting herself in
      the trial by cross[-]examining [Appellant] in a manner that
      would raise questions with the jury that Judge Anhalt did not
      believe or accept the testimony of [Appellant], thereby denying
      [Appellant] his right to due process and a fair trial?

      5. Did Judge Anhalt err in allowing another assistant district
      attorney to testify as to her contact with the alleged victim and
      her testimony? Was allowing another lawyer from the same
      office to testify on critical testimony in violation of Rule of
      Professional Conduct 3.7 and did this unfairly enhance the
      victim’s testimony since the witness was an associate of the
      advocate in this case?

Appellant’s Brief at 5-6 (citations omitted).3

      The Honorable Diana L. Anhalt, sitting as the trial court, has authored

a comprehensive, thorough, and well-reasoned opinion, citing to the record

and relevant case law in addressing Appellant’s claims on appeal.       After a

careful review of the parties’ arguments and the record, we affirm on the

basis of the trial court’s opinion. See Trial Court Opinion, filed 4/29/15, at

4-9 (concluding: (1) the verdicts were not against the weight of the evidence

and the trial court did not abuse its discretion by rejecting Appellant’s weight

of the evidence claim; (2) the evidence was sufficient to support Appellant’s

convictions; (3) trial court properly precluded counsel from mentioning the

3
  Although the trial court also addressed a sentencing issue in its 1925(a)
opinion, Appellant has abandoned the sentencing issue on appeal.



                                      -4-
J. A03006/16


word arson when referring to victim’s open case due to unfair prejudice, but

permitted counsel to use the phrase “serious felony” to probe victim’s bias

and motive to fabricate on cross-examination; (4) trial court did not

inappropriately question Appellant during cross-examination; trial court did

not engage in unduly protracted questioning or conduct itself in a biased

manner when asking questions during trial; and (5) trial court properly

allowed another Assistant District Attorney to testify about her interactions

with the victim; ADA did not improperly bolster victim’s testimony because

ADA did not offer personal assurances of the victim’s veracity and ADA did

not suggest that other information not before the jury supported victim’s

testimony).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/11/2016




                                    -5-